Citation Nr: 0801271	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-36 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for status post 
herniorrhaphy. 

2.  Entitlement to service connection for a rupture. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a disability 
involving vertigo, syncope, and ataxia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for mild anxiety and 
depression. 

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
psychophysiological gastrointestinal reaction.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of both 
feet. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which adjudicated the issues on appeal.  

In this decision the Board will address only the first two 
issues involving service connection for status post 
herniorrhaphy and for a rupture.  The remaining six issues 
are addressed in the REMAND below. 




FINDING OF FACT

During a hearing held in October 2007, the veteran indicated 
that he wished to withdraw his appeal of the denial of 
service connection for status post herniorrhaphy and for a 
rupture.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issues of entitlement to a service connection 
for status post herniorrhaphy and for a rupture have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2007).
  
The record reflects that the veteran perfected an appeal of a 
May 2006 rating decision that denied, inter alia, service 
connection for status post herniorrhaphy and for a rupture.  
Thereafter, the veteran indicated at his October 2007 hearing 
that he wished to withdraw his appeal with respect to both of 
these claims.  The Board finds that this statement qualifies 
as a valid withdrawal of the issues of service connection for 
status post herniorrhaphy and for a rupture.  See 38 C.F.R. 
§ 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these two issues, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, this matter will be dismissed.  


ORDER

The appeal of the denial of service connection for status 
post herniorrhaphy and for a rupture is dismissed.  


REMAND

A December 1994 VA examination report indicates that the 
veteran is receiving Social Security Administration (SSA) 
benefits by reason of disability.  Unfortunately, his SSA 
records have not been obtained and associated with the claims 
file.  When VA is put on notice of the existence of SSA 
records, as here, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992); see also Marciniak v. Brown, 10 Vet. App. 
203, 204.  As such, all SSA records need to be obtained and 
associated with the claims file.

Also, VCAA-compliant notice has not been issued for the 
veteran's claims to reopen.  While the RO provided some 
notice of the applicable laws concerning claims for service 
connection.  It did not provide notice of what constitutes 
material evidence to with respect to the claims for service 
connection for mild anxiety and depression; a 
psychophysiological gastrointestinal reaction; arthritis of 
both feet; and service connection for bilateral pes planus. 
What constitutes "material evidence" depends on the basis the 
claim was previously denied. Failure to provide notice of 
what constitutes "material evidence" is prejudicial to the 
appellant because it is a failure to provide him notice of a 
key element in substantiating his claim to reopen and 
effectively deprives him an opportunity to participate in the 
adjudication process.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, remand is required so that the RO may 
issue the appellant a VCAA-compliant notice on the claim to 
reopen for service connection for vision problems.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA any 
decisions pertaining to the veteran, 
including copies of all medical records 
which formed the basis of any decision 
rendered.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  In the case of the claim to reopen 
previously disallowed claims for service 
connection, the RO should provide a VCAA-
compliant notice letter to the veteran 
that includes (A) notice of what 
constitutes "new and material evidence" 
under the applicable laws and 
regulations, and (B) after examining the 
basis for the prior denial, a description 
of the evidence necessary to substantiate 
that missing key element(s) to establish 
entitlement for service connection.  The 
notice should address each content 
element, including notice of the rating 
criteria and the effective date of an 
award, to the appellant.

2. Thereafter, RO should readjudicate the 
issues remaining on appeal with 
consideration of the evidence received 
since the issuance of the November 2006 
statement of the case.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified. The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


